Citation Nr: 0718088	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-04 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
right knee disability.

2.  Entitlement to service connection for right knee 
disability.

3.  Entitlement to service connection for right hip 
disability.

4.  Entitlement to service connection for left knee 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1962 to March 
1963 in the Marine Corp.  The veteran was also a member of 
the Army National Guard from March 1985 to March 1993.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2004, a statement of the case was issued in January 2005, and 
a substantive appeal was received in February 2005.  

Additional evidence has been submitted since the January 2005 
statement of the case.  Specifically, a February 2005 opinion 
letter from the veteran's VA primary nurse and a January 2007 
opinion from a VA physician's assistant.  However, in an 
April 2007 motion, the veteran's representative expressly 
waived RO consideration of the additional evidence.  

The issues of entitlement to service connection for right 
knee, left knee and right hip disabilities are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for right knee disability was denied 
by a January 2003 rating decision; a notice of disagreement 
was not received to initiate an appeal from that 
determination.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for right 
knee disability has been received since the January 2003 
rating decision. 


CONCLUSIONS OF LAW

1.  The January 2003 rating decision, which denied 
entitlement to service connection for right knee disability, 
is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
January 2003 rating decision denying service connection for 
right knee disability, and thus, the claim has been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue of service connection for right knee disability was 
denied by the RO in a January 2003 rating decision because 
the evidence submitted was not new and material.  The Board 
notes that entitlement to service connection for right knee 
disability was also previously denied in a December 1996 
rating decision because the veteran failed to submit new and 
material evidence.  A claim for service connection for right 
knee disability was initially denied in an August 1991 rating 
decision.  

The veteran was informed of the January 2003 rating decision, 
and she did not file a notice of disagreement to initiate an 
appeal.  The Board notes that in February 2004, the veteran 
filed a statement requesting service connection for bilateral 
knee condition.  This statement was arguably within the one 
year time period for filing a notice of disagreement to the 
January 2003 decision.  However, this statement cannot be 
considered a notice of disagreement because it did not 
express a desire for appellate review pursuant to 38 C.F.R. 
§ 20.201.  Under the circumstances, the Board finds that the 
January 2003 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  

Applicable law provides that a claim, which is the subject of 
a prior final decision, may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  A request to reopen the veteran's claim was received 
in February 2004.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156.  New evidence means 
evidence not previously submitted.  Material evidence means 
existing evidence that by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

Since the January 2003 rating decision, additional evidence 
has become part of the record, including VA treatment records 
from March 2002, including opinions from the veteran's 
primary nurse and a physician's assistant; a May 2004 lay 
statement from a member of the Army National Guard who served 
with the veteran; and an August 2004 VA examination with 
contemporaneous x-rays.  Significantly, contrary to previous 
findings, the August 2004 x-rays of the right knee were 
normal.  Again, the RO originally denied the veteran's claim 
because degenerative changes of the right knee showed that 
the disability existed prior to service.  However, the August 
2004 x-ray evidence that showed no degenerative changes of 
the right knee arguably pertains to whether any right knee 
disability preexisted service.   

The Board finds that the additional evidence submitted since 
the January 2003 rating decision is new and material.  The 
evidence is not redundant of evidence already in the record 
at the time of the last final rating decision.  Further, the 
evidence is material because it relates to the fact of 
whether the veteran's right knee disability existed prior to 
service, which is necessary to substantiate the veteran's 
claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the claim of 
entitlement to service connection for right knee disability 
is reopened.  38 U.S.C.A. § 5108.

The matter of compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations will be 
addressed by the Board in a future decision (if necessary) on 
the merits of the veteran's claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

The claim for entitlement to service connection for right 
knee disability has been reopened.  The appeal is granted to 
that extent, subject to the directions set forth in the 
Remand section of this decision.


REMAND

The veteran is seeking entitlement to service connection for 
right knee, left knee and right hip disabilities.  The 
veteran is claiming that her current right knee disability is 
directly related to an injury she suffered during ACDUTRA in 
1987. The veteran is also claiming that her right knee, left 
knee and right hip disabilities are proximately due to her 
service-connected residuals of a fracture to the distal third 
left tibia.  The Board notes that when determining service 
connection, all theories of entitlement must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); 
see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001).  Given that there is medical evidence of an injury to 
the right knee while on ACDUTRA and that there is current 
medical evidence of degenerative changes of the right knee, 
the Board finds that a VA examination is necessary to 
determine whether the veteran's current right knee disability 
is related to the injury she suffered while on ACDUTRA.  See 
38 C.F.R. § 3.159.  

Further, with respect to whether the disabilities on appeal 
are secondary to the veteran's service-connected disability, 
the Board notes that the veteran was afforded a VA 
examination in August 2004 and the examiner found a normal 
left knee, right hip and right knee.  However, subsequent 
November and December 2004 VA x-rays showed degenerative 
changes of the knees and osteoarthritis of the hip.  Further, 
the January 2007 opinion from the VA physician's assistant 
indicated that the veteran's left knee was due to the 
shortening of the tibia.  However, the August 2004 
examination expressly stated that there was no evidence of 
shortening of the legs.  Thus, given the conflicting medical 
evidence, the Board finds that another VA examination and 
opinion is also necessary to determine whether a medical 
nexus exists between the veteran's non-service connected 
right knee, left knee and right hip disabilities and the 
veteran's service connected residuals, fracture of the distal 
third tibia.  

Further, the Board notes that the veteran's service medical 
records for her period of active duty from May 1962 to March 
1963 with the Marine Corp do not appear to be of record.  
These records should be requested pursuant to 38 C.F.R. 
§ 3.159(c)(2).

Moreover,  although unclear, it appears that the veteran has 
indicated that she received treatment from the VA Medical 
Center (VAMC) in Baltimore Maryland around 1994.  The veteran 
has also indicated ongoing treatment at the VAMC in Las 
Vegas, Nevada.  The most recent treatment records in the 
claims file are from December 2004.  As VA medical records 
are constructively of record and must be obtained, the RO 
should obtain VA treatment records from December 2004 to the 
present from the Las Vegas VAMC and any VA treatment records 
from the Baltimore VAMC.  See 38 C.F.R. § 3.159; Bell v. 
Derwinski, 2 Vet. App. 611 (1992).   

In June 2004, the veteran submitted an authorization for 
private treatment records from Kasier Permanente Woodlawn 
from 1994.  The Board notes that the claims file includes a 
February 1995 letter from a private doctor at Kaiser.  
However, it does not appear that the actual treatment records 
were ever requested.  The Board finds that these records are 
necessary in order to render a decision and, thus, such 
records should be requested to fully meet the requirements of 
38 C.F.R. § 3.159(c)(1). 

Lastly, the veteran has not received notice informing her of 
the information and evidence necessary to establish 
entitlement to service connection under a secondary theory of 
entitlement pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  The Board recognizes that the 
RO sent VCAA notice to the veteran in March 2004 and May 
2004.  However, these notices only provided information 
concerning entitlement to service connection as directly 
related to service.  Thus, in view of the need to return the 
case for other matters, it seems appropriate to direct 
additional VCAA notice to ensure full compliance with VCAA 
notice requirements with respect to all the issues on appeal.  
See also, Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Pelegrini v. Principi 18 Vet App. 112 (2004).  The 
Board also notes that during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet.App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Thus, the RO should also ensure that the VCAA notice complies 
with Dingess/Hartman.  

Accordingly, the case is REMANDED for the following actions:

1.   The RO should furnish the veteran 
with an appropriate VCAA letter.  The 
letter should specifically include notice 
to the veteran of the evidence necessary 
to substantiate her claims on appeal 
under the theory of entitlement as 
secondary to her service-connected 
disability.  The veteran should also be 
advised to submit any pertinent evidence 
in her possession.  Further, the VCAA 
notice should also include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Appropriate steps should be taken to 
secure any service medical records for 
the period of active duty from May 1962 
to March 1963.  If there are no records, 
documentation used in making that 
determination should be set forth in the 
claims file.

3.  Appropriate action should be taken to 
obtain copies of all VA treatment records 
from December 2004 to the present from 
the VAMC in Las Vegas, Nevada and any VA 
treatment records from the VAMC in 
Baltimore, Maryland. 

4.  Appropriate action should be taken to 
request copies of all medical records 
from Kaiser Permanente Woodlawn from 
1994.  If these records are unavailable, 
it should be noted in the claims file.

5.  The veteran should be scheduled for a 
VA orthopedic examination.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All disorders of the right 
knee, left knee and right hip found on 
examination should be clearly reported.  
Any medically indicated tests, such as x-
rays, should be accomplished.  

After reviewing the claims file and 
examining the veteran, the examiner 
should respond to the following:

      a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current right knee disability is 
causally related to service, to include 
the right knee injury in June 1987 at 
Fort Hood.  A detailed rationale should 
be provided for any opinions expressed.  

     b)  Is there medical evidence of 
shortening of the left tibia? 

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current right knee, left knee 
and right hip disabilities are 
proximately due to, or caused by, the 
veteran's service-connected residuals, 
fracture of distal third left tibia, to 
include any shortening of the left tibia?  

     d)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current right knee, left knee 
and right hip disabilities have been 
aggravated by the veteran's service-
connected residuals, fracture of distal 
third left tibia. 

6.  After completion of the above, the RO 
should review the examination report and 
determine if any additional medical 
opinions should be posed to the examiner 
in view of the findings on examination.  
For example, if the examiner finds that 
right knee disability is related to 
service or to a service-connected 
disability, an opinion might be necessary 
on the question of whether any right hip 
and/or left knee disability is 
proximately due to or caused by, or has 
been aggravated by, the right knee 
disability.   

7.  After all necessary development has 
been accomplished, the RO should review 
the expanded records and adjudicate the 
service connection claims under a merits 
analysis.  If the benefits remain denied, 
the veteran and her representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


